Citation Nr: 1223344	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary atherosclerosis with coronary artery disease, status-post cardiac pacemaker implant.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to February 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Regional Office (RO).

The Veteran's claim was previously before the Board in January 2011 and remanded at that time for additional evidentiary development, to include obtaining VA and private treatment records, as well as affording the Veteran a VA examination.  For the reasons discussed below, another remand is required in this case.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the RO granted service connection for coronary atherosclerosis, claimed as myocardial ischemia, in a rating decision dated January 2004.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), effective May 19, 2003.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

The Veteran sought an increased rating for his service-connected heart disability in January 2005.  The RO increased the Veteran's disability evaluation to 10 percent under Diagnostic Code 7005, effective April 14, 2004.  See May 2005 rating decision.  Shortly thereafter, in September 2005, the Veteran again sought an increased rating for his service-connected heart disability.  The RO issued a rating decision in October 2005 in which it continued the Veteran's 10 percent disability rating under Diagnostic Code 7005.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO granted a temporary total disability rating based on surgical or other treatment necessitating convalescence.  See November 2005 rating decision.  The effective date of this award was August 31, 2005.  Effective November 1, 2005, the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Codes 7018-7015.  The hyphenated code was intended to show that the Veteran's service-connected heart disability involved an implantable cardiac pacemaker (Diagnostic Code 7018) and atrioventricular block (Diagnostic Code 7015).  In a January 2006 rating decision, the RO increased the Veteran's disability rating to 30 percent under Diagnostic Codes 7018-7015, effective November 1, 2005.

During the pendency of this appeal, 38 C.F.R. § 4.104 was amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  The primary amendment to 38 C.F.R. § 4.104 dealt with Diagnostic Code 7101 (hypertensive vascular disease), but significantly, 38 C.F.R. § 4.100 was added.  This provision applied to the evaluation criteria for Diagnostic Codes 7000-7007, 7011, and 7015-7020.  Specifically, it stated:

(a)  Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  

(b)  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs [metabolic equivalent testing] testing is required in all cases except:

	(1)  When there is a medical contraindication.

(2)  When the left ejection fraction has been measured and is 50 percent or less.

(3)  When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.

(4)  When a 100 percent evaluation can be assigned on another basis.  

(c)  If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

The Veteran's outstanding VA and private treatment records were obtained pursuant to the January 2011 Board remand order.  The Veteran was also afforded a VA examination in connection with the current claim in March 2011.  The examiner noted that the Veteran's treatment plan included taking continuous medication.  The examiner found no evidence of congestive heart failure and the Veteran specifically denied having dyspnea, fatigue, angina, dizziness, or syncope.  LVEF was measured to be 54 percent, and the examiner indicated that the service-connected heart disability did not impact the Veteran's ability to work.  But, the examiner failed to discuss the Veteran's heart workload in terms of METs.  Pertinent regulations make clear, however, that METs testing is required in all cases unless a specific exception applies.  See 38 C.F.R. § 4.100.  In this case, the examiner does not allege, nor does the record reflect, that any of the exceptions to METs testing listed in 38 C.F.R. § 4.100 applies.  The Board sincerely regrets the continued delay to the Veteran in this case, but finds this examination to be inadequate for evaluation purposes.  The Veteran must be afforded a new VA examination on remand to address this issue.  

Additionally, VA treatment records contained in Virtual VA reflect that the Veteran recently retired from his job as a self-employed truck driver due to "health reasons."  See March 2012 mental health treatment note.  He expressed frustration at having to retire.  Id.  He subsequently underwent a procedure to repair his pacemaker.  See April 2012 cardiology treatment note.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is reasonably raised by the evidence of record and part and parcel of the determination of the increased evaluation for the Veteran's service-connected coronary atherosclerosis with coronary artery disease, status-post cardiac pacemaker implant.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Therefore, the Veteran must also be afforded a VA examination to determine the extent to which his service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment, if at all.     

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from April 20, 2012.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.  Further, the Veteran must indicate whether he receives benefits from the Social Security Administration. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal, including any and all records from the Social Security Administration.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 20, 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected coronary atherosclerosis with coronary artery disease, status-post cardiac pacemaker implant.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  

The examiner must assess the severity of the Veteran's coronary atherosclerosis with coronary artery disease, status-post cardiac pacemaker implant, and include a discussion of the presence or absence of associated symptoms, including but not limited to dyspnea, fatigue, angina, dizziness, syncope, cardiac hypertrophy, dilatation, left ventricular dysfunction, (supra) ventricular arrhythmias, pathological bradycardia, atrioventricular block, and/or congestive heart failure.  If evidence of congestive heart failure is found, the examiner must discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner must also discuss the Veteran's heart workload in terms of ejection fraction and METs.  Please note: Evaluation of heart workload in terms of METs is required unless the Veteran meets one of the exceptions listed above under 38 C.F.R. § 4.100.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  An explanatory note to Diagnostic Code 7015 indicates that unusual cases of arrhythmia such as atrioventricular block associated with a supraventricular arrhythmia or pathological bradycardia should be submitted to the Director, Compensation and Pension Service.  Similarly, if, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


